Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 6/21/22.  Claims 1, 7, 12, 15, and 16 have been amended.  Claim 2 has been canceled.  Claims 17-19 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Each amended independent claim contains added subject matter in conjunction with the previously claimed subject matter that is not found in any obvious combination of the prior art.  For example, claim 1, in addition to the processing circuit to determine a cart location of a shopping cart and provide a first notification promoting a return of the shopping cart to a return area in response to determining that the shopping cart is located in a place outside of the return area and a stay time of the shopping cart exceeds a threshold length of time, also determines whether settlement of merchandise is completed based on an operation state of a device coupled to the shopping cart and provides a second notification in response to a determination that the shopping cart is located in a place outside of the return area and a stay time of the shopping cart exceeds a threshold length of time, and the settlement of the merchandise is completed.  The Joseph et al reference does include a payment module; however, this is not used to promote a return of the shopping cart to a return area.
The same is true for claim 7 in that the prior art does not promote a return of a shopping cart by determining a cart location of the shopping cart that is moved by a customer and prompting a user to return the shopping cart to the return area in response to both the shopping cart located in a place outside of the return area and the shopping cart has been stationary at the place outside the return area for greater than a threshold length of time.
Claim 12 combines the shopping cart, cart terminal, power supply, and information processing device to provide a first notification prompting a user to return the shopping cart to a return area in response to a determination that the shopping cart is located inside of the store and at least one of settlement of the merchandise is completed or the shopping cart has remained outside of the return area for greater than a threshold length of time in conjunction with providing a second notification prompting the user to return the shopping cart to the return area in response to a determination that the shopping cart is located outside of the store, the second notification being different from the first notification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The drawings were received on 6/24/20.  These drawings are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/5/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687